Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Claim Objection
 	Claim 1 is objected to because of the following informalities:  “accessing first information indicative of the gradient waveform” is unclear because the claim language does not provide any guidance as to wherefrom and by what means the step of accessing the first information can be performed. Further, “first information indicative of the gradient waveform” is unspecific information of a gradient waveform and therefore, it is open to interpretation by the reader. For applying prior art reference it will be assumed that as long as a prior art reference has any mention of any information about a gradient waveform the reference will be applicable.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the second information including one of: (i) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, a resistance of the gradient coil, and an inductance of the gradient coil, or (ii) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, and a voltage induced in the gradient coil in response to an applied current” is unclear because it cannot be clearly ascertained if all or any one of the listed items are . Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “(ii) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, and a voltage induced in the gradient coil in response to an applied current,” is unclear because it cannot be clearly ascertained if all or any one of the listed items are to be accessed to satisfy the claim. For applying prior art it will be assumed that all items should be accessed to satisfy the claim. Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11 and 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargreaves (US-2005/0077895-A1).

Claim No
Claim feature
Prior art
Hargreaves (US-2005/0077895-A1)
1
A method of generating a gradient waveform for use by a low-field magnetic resonance imaging (MRI) system to generate a gradient 






accessing first information indicative of the gradient waveform; 

Hargreaves discloses accessing first information indicative of the gradient waveform when it mentions prewinder and rewinder gradients, cf. ¶ [0004]. Or it may be a moment of the gradient field which Hargreaves discusses in many instances. 


accessing second information indicative of hardware constraints of the low-field MRI system, the second information including one of: (i) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, a resistance of the gradient coil, and an inductance of the gradient coil, or (ii) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, and a voltage induced in the gradient coil in response to an applied current, 

Hargreaves discloses accessing second information when it discusses hardware constraints as claimed. 
Hargreaves discloses: 
Maximum voltage of the amplifier (Vmax),
Maximum slew rate (“slew-rate limitation”)
Resistance (R) of the gradient coil and 
Inductance (L) of the gradient coil.



determining the gradient waveform using the first information and the second information; and 

Hargreaves determines (designs) gradient waveform using the first information and the second information. 

and generating the gradient waveform.
Hargreaves generates a gradient waveform as claimed

2
The method of claim 1, further comprising: generating the gradient magnetic field by using the gradient power amplifier and the gradient waveform to drive the gradient coil.

Hargreaves meets claim 2 as it designs gradient waveform and it includes gradient amplifier and gradient coil for generating the claimed gradient magnetic field.
3
The method of claim 1, wherein determining the gradient waveform is performed using a ratio of the resistance of the gradient coil and the inductance of the gradient coil.
See ¶ [0029] which mentions a role of ratio of coil resistance (R) to coil inductance (L) in gradient waveform design.
4
The method of claim 1, wherein determining the gradient waveform comprises determining gradient waveform parameters subject to hardware constraints specified 


5
The method of claim 1, wherein accessing the first information comprises accessing information including a moment of the gradient magnetic field, a duration of the gradient magnetic field, and/or a maximum value of the gradient magnetic field.

Hargreaves meet claim 5 as it discusses moment gradient magnetic field, duration of gradient magnetic field and a maximum gradient magnetic field.
6
The method of claim 1, wherein accessing the first information comprises accessing a pre-determined gradient waveform.

See ¶ [0004] where Hargreaves discloses a few predefined gradient waveforms as it mentions examples of pulse sequences.

7
The method of claim 1, further comprising: after determining the gradient waveform, rotating a frame of reference of the gradient waveform to match a frame of reference of the low-field MRI system.

See Fig. 11.
8
The method of claim 1, wherein the gradient waveform is a trapezoidal gradient waveform having a ramp-up portion, a top portion, and a ramp-down portion.

Hargreaves meets claim 8, as it discusses trapezoidal gradient waveform.
9
The method of claim 8, wherein determining the gradient waveform comprises determining a shape of the ramp-up portion and/or the ramp-down portion using the first information and the second information.
Hargreaves inherently discloses ramp-up or ramp-down portions when it discloses designing a trapezoidal waveform as it involves limitations due to hardware constraints, in ramp-up and ramp-down, such as slew-rate, ratio of the inductance and resistance.
10
The method of claim 1, wherein the maximum slew rate has a magnitude in a range from 10 T/m/s to 80 T/m/s.

See Fig. 6C, 7B, 8C, 9C, 10C, 12B, 13B.
11
The method of claim 1, wherein the maximum slew rate has a magnitude in a range from 25 T/m/s to 65 T/m/s.

See Fig. 6C, 7B, 8C, 9C, 10C, 12B, 13B.
12
The method of claim 1, wherein the maximum voltage of the gradient power amplifier has a magnitude in a range from 20 V to 120 V.





16
At least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by a low-field magnetic resonance imaging 



As to non-transitory computer readable storage medium, it should be said that MRI imaging is inherently computer controlled and a 


A low-field magnetic resonance imaging (MRI) system, comprising: 
a magnetics system comprising a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the plurality of magnetics components comprising a gradient coil and a gradient power amplifier for driving the gradient coil; and 

at least one controller configured to operate one or more of the plurality of magnetics components, wherein the at least one controller is configured to: 

access first information indicative of a gradient waveform; 

access second information indicative of hardware constraints of the low-field MRI system, the second information including one of: 

(i) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, a resistance of the gradient coil, and an inductance of the gradient coil, or 

(ii) information indicative of a maximum voltage of the gradient power amplifier, a maximum slew rate of the gradient coil, and a voltage induced in the gradient coil in response to an applied current, 

determine the gradient waveform using the first information and the second information; and 

generate the gradient waveform.


As to at least one controller, the method steps of claim 1 are understood to be performed by a controller as an MRI method cannot be performed manually, therefore, like claim 1, claim 17 must have a controller. 

18
The low-field MRI system of claim 17, wherein the at least one controller is further configured to: 
generate a gradient magnetic field by using the gradient power amplifier and the gradient waveform to drive the gradient coil.

Hargreaves meet claim 18. 
19
The low-field MRI system of claim 17, wherein the at least one controller is further configured to determine the gradient waveform by using a ratio of the resistance of the gradient coil and the inductance of the gradient coil.
Hargreaves meets claim 19.
20
 The low-field MRI system of claim 17, wherein the at least one controller is further configured to determine the gradient waveform by determining gradient waveform parameters subject to hardware constraints specified using a differential equation, the differential equation specified in part using the second information.

Hargreaves meets claim 20.



Rejection under 35 USC §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hargreaves (US-2005/0077895A1) in view of Atalar (WO-2019/231427).
As to claims 12 and 13, Hargreaves discloses method of claim 1 and Hargreaves discusses a maximum voltage rating of a gradient amplifier (Vmax). However, Hargreaves is silent regarding a range of numerical value of the maximum voltage rating. Even though Hargreaves is silent such a numerical value may not be new invention. For example, Atalar discloses a gradient amplifier where the maximum voltage of the gradient amplifier is about 40V which falls within the claimed range of each of the instant claims 12 and 13.
Since Hargreaves lacks a numerical value of Vmax of the gradient amplifier but required for operation of the gradient amplifier, it would have been obvious to one of ordinary skill in the art to modify Hargreaves, to allow a value of Vmax to be within the claimed range as taught by Atalar to fill in the missing but required information in Hargreaves and arrive at the claimed inventions in claims 12 and 13. 
	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hargreaves (US-2005/0077895A1) in view of Unal (US-2007/0156042-A1).
o magnetic field expressed in T (Tesla) or mT (milli-Tesla). Even though Hargreaves is silent regarding such a numerical value of the Bo field, it is well-known in the art of low field MRI system. For example, Unal discloses a method where the Bo magnetic field is 
Unal discloses a method where it is disclosed that a Bo magnetic field of a low-field MRI system can be 0.02 T – 0.4 T which covers each of the ranges of claims 14 and 15.
Since Hargreaves lacks a numerical value of Bo magnetic field but required for operation of an MRI system, it would have been obvious to one of ordinary skill in the art to modify Hargreaves, to allow a value of Bo magnetic to be within the claimed range as taught by Unal to fill in the missing but required information in Hargreaves and arrive at the claimed inventions in claims 14 and 15. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852